ACCEPTED
                                         05-17-01447-cv
05-17-01447-CV                FIFTH COURT OF APPEALS
                                        DALLAS, TEXAS
                                      1/31/2018 1:26 PM
                                             LISA MATZ
                                                 CLERK




                        FILED IN
                 5th COURT OF APPEALS
                     DALLAS, TEXAS
                 1/31/2018 1:26:24 PM
                       LISA MATZ
                         Clerk